DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.
Applicant’s election without traverse of Group I and species blue LED for light (a) and blue LED and red LED for light (b) in the reply filed on 11/10/2020 is acknowledged.
Claims 1-11 are pending.  Claims 1-9 and 11 are under consideration for this Office Action.
Priority
Applicant’s 371 priority claim of PCT/JP2017/029513 filed on 8/17/2017 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-9 and 11 are objected to because of the following informalities:    
Claim 1 is convoluted and LED is not presented in fully expanded form. Examiner suggests amending to: 
1.  A method for culturing photosynthetic microalgae, comprising:
(A) irradiating encysted photosynthetic microalgae with light (a); and
(B) irradiating the microalgae from step A with light (b) with a different light source,
wherein light (a) is from a light emitting diode (LED) including blue light having a wavelength of 400 to 490 nm, light (b) is from an LED including blue light having a wavelength of 400 to 490 nm and an LED including a red light having a wavelength of 620 to 690nm, step A increases the number of cells, and step B increases the amount of xanthophyll contained in the microalgae.

Claim 2 contains extraneous words. Examiner suggests amending to the following: 
2.  The method of claim 1, wherein a difference between the amount of blue light in light (b) and light (a) is ΔB, a difference between the amount of red light in light (b) and light (a) is ΔR, and ΔR - ΔB > 0.

Claim 3 is convoluted and contains grammatical errors. Examiner suggests amending to: 
3.  The method of claim 1, wherein the source of light (a) is selected from the group consisting of: 
(I) a white LED, 
(II) a white LED and a blue LED, 
(III) a white LED and a red LED, 
(IV) blue LED and red LED, 
(V) alternating blue LED and red LED, and 
(VI) a blue LED, 
And wherein the source of light (b) is selected from the group consisting of: 
(I) a white LED, 
(II) a white LED and a blue LED, 
(III) a white LED and a red LED, 
(IV) a blue LED and a red LED, and 
(V) alternating blue LED and red LED.

Claim 4 contains extraneous words. Examiner suggests amending to:
4.  The method of claim 1, wherein the encysted photosynthetic microalgae from step A contain 3 to 9% dry mass of xanthophyll.

Claim 5 contains extraneous words. Examiner suggests amending to:
5.  The method of claim 1, wherein the dry mass of xanthophyll is kept at 2% in step A and step B.

Claim 6 is convoluted and contains superfluous language. Examiner suggests amending to: 
6.  The method of claim 1, wherein light (a) and light (b) have a photon flux density of 750 µmol/m2s or more.

Claim 7 contains extraneous words. Examiner suggests amending to: 
7.  The method of claim 1, wherein step A is carried out for 3 to 7 days, step B is carried out for 4 to 10 days, and step A and step B are carried out for 7 to 17 days in total.

Claim 8 is convoluted. Examine suggests amending to the following to also obviate the 112(b) rejection indicated below: 
8.  The method of claim 1, wherein the xanthophyll produced in step B is calculated as mg/(L*day) by dividing the amount of xanthophyll in mg per 1 L of a culture liquid of photosynthetic microalgae obtained through step B by the total days during which steps A and B are carried out is 20 mg/(L*day) or more. 

Claim 9 contains extraneous words in the method preamble. Examiner suggests amending to: 
9.  The method of claim 1, wherein the xanthophyll is astaxanthin, and the photosynthetic microalga is a green alga of the genus Haematococcus.

Claim 11 is convoluted and contains grammatical errors. Examiner suggests amending to: 
11.  The method of claim 2, wherein the source of light (a) is selected from the group consisting of: (I) a white LED, (II) a white LED and a blue LED, (III) a white LED and a red LED, (IV) alternating blue LED and red LED, and (VI) a blue LED, and the source of light (b) is selected from the group consisting of: (I) a white LED, (II) a white LED and a blue LED, (III) a white LED and a red LED, (IV) a blue LED and a red LED, and (V) alternating blue LED and red LED. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 2 recites the limitations "ΔB" and "ΔR" in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.  Examiner suggests amending to: The method of claim 1, wherein a difference between the amount of blue light in light (b) and light (a) is ΔB, a difference between the amount of red light in light (b) and light (a) is ΔR, and ΔR - ΔB > 0.  Claim 11 is dependent on claim 2 and is also rejected due to said dependency. 
Claim 5 recites "the xanthophyll content of the photosynthetic microalgae is kept at 2% by mass or more in terms of a dry mass in the step (A) and the step (B)” in lines 2-4.  It is indefinite because it conflicts with claim 1, step (B) which requires the increase of xanthophyll content.
Regarding claim 8, the parentheses around "(mg/(L*day))", "(mg)", and "(days)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner suggest amending to: The method of claim 1, wherein the xanthophyll produced in step B is calculated as mg/(L*day) by dividing the amount of xanthophyll in mg per 1 L of a culture liquid of photosynthetic microalgae obtained through step B by the total days during which steps A and B are carried out is 20 mg/(L*day) or more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numasawa (WO2015151577A1). 
Regarding claim 1, Numasawa teaches a method for culturing photosynthetic microalgae, comprising: step (A) of increasing the number of cells (culturing microalgae) in which light irradiation (a) of encysted photosynthetic microalgae containing xanthophyll is performed; and step (B) of increasing the xanthophyll content in photosynthetic microalgae in which light irradiation (b) of the photosynthetic microalgae subjected to the step (A) of increasing the number of cells is performed, wherein the Numasawa Abstract and Claim 1: The method for producing astaxanthin comprises culturing a microalgae to produce astaxanthin in an alga body. This method for producing astaxanthin is characterized in that at least a light irradiation during an astaxanthin-producing culture period during a culturing period is performed using a blue light LED having a peak wavelength of 420 to 500 nm and a red light LED having a peak wavelength of 620 to 690 nm in combination; ¶ 12, line 7: astaxanthin-producing culture (time of a cyst cell)), and the light irradiation (a) and the light irradiation (b) are light irradiations using different light sources (Numasawa ¶ 13, lines 1-4: It is preferable that a plurality of LED chips are provided so that efficient irradiation can be performed.  In the case where a plurality of light sources are used, it is preferable that the light sources are arranged at equal intervals from each other in order to enable as uniform light irradiation as possible).
Regarding claim 3, Numasawa teaches light irradiation (a) is at least one light irradiation selected from light irradiation (IV) using a blue LED and a red LED as a light source, light irradiation (V) using a blue LED and a red LED alternately as a light source, and light irradiation (VI) using a blue LED as a light source, and light irradiation (b) is at least one light irradiation selected from light irradiation (IV) using a blue LED and a red LED as a light source, and light irradiation (V) using a blue LED and a red LED alternately as a light source (Numasawa ¶ 12: For light irradiation for astaxanthin ¶ 13: It is preferable that a plurality of LED chips are provided so that efficient irradiation can be performed. In the case where a plurality of light sources are used, it is preferable that the light sources are arranged at equal intervals from each other in order to enable as uniform light irradiation as possible).
Regarding claim 4, Numasawa teaches the encysted photosynthetic microalgae contain xanthophyll in an amount of 3 to 9% by mass in terms of a dry mass (Numasawa Claim 8: A cultured alga of microalgae having an astaxanthin content of 7.0 wt.% or more (in a dried alga body)). 
Regarding claim 5, Numasawa teaches the xanthophyll content of the photosynthetic microalgae is kept at 2% by mass or more in terms of a dry mass in the step (A) and the step (B) (Numasawa ¶ 16, lines 6-8: The dried matter of the obtained microalgae contains astaxanthin (as a free form) at a concentration of 1 to 10% by mass. Preferably, a concentration of 4 to 10% by weight is included)
claim 6, Numasawa teaches the photon flux density is 750 µmol/(m2s) or more in the light irradiation (a) and the light irradiation (b) (Numasawa Claim 3: The method for producing astaxanthin according to claim 1 or 2, wherein the luminous flux density of the blue light LED having a peak wavelength of 420 to 500 nm and the red light LED having a peak wavelength of 620 to 690 nm is equal to or higher than 20μmol/m2/s, respectively; ¶ 15, lines 13-21: Preferably, it is possible to efficiently produce an astaxanthins by irradiation with a 50μmol/m2/s or more, more preferably, a 100μmol/m2/s or more, and a 150μmol/m2/s or more. Further, it may be further increased in size as long as it is a culture apparatus having a larger light transmission width. In other words, when the haematococcus alga in the state of the cyst cells is cultured, it is possible to efficiently produce astaxanthin by irradiating both of the blue light LED and the red light LED. Although there is no particular upper limit of the luminous flux density, a 3000μmol/m2/s or less is preferred from the balance between energy cost and effect, and a 1000μmol/m2/s or less is particularly preferred).
Regarding claim 9, Numasawa teaches the xanthophyll is astaxanthin, and the photosynthetic microalga is a green alga of the genus Haematococcus (Numasawa Claim 4: The method for producing astaxanthin according to any one of claims 1 to 3, wherein the microalgae is of the genus Haematococcus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Numasawa (WO2015151577A1). 
Regarding claim 2, Numasawa teaches one preferable ratio of blue light to red light is 1:2 for higher xanthophyll production (Numasawa ¶ 22, lines 11-14: When blue light and red light were used in combination, astaxanthin production was greatly improved in comparison with the case of using a fluorescent lamp, blue light alone, or red light alone.  It has been found that the ratio of blue light to red light is preferably from 1:2 to 4:1), but does not specifically teach ΔR - ΔB > 0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Numasawa's method of culturing photosynthetic microalgae by ensuring the difference in the amount of red light in the two light sources is greater than the difference of blue light in the two light sources to increase the production of xanthophyll (Numasawa ¶ 22, lines 11-14: When blue light and red light were used in combination, astaxanthin production was greatly improved in comparison with the case of using a fluorescent lamp, blue light alone, or red light 
Regarding claim 7, Numasawa suggests step (A) is completed within 5 days (falls within the claimed range of 3 to 7 days) (Numasawa ¶ 19, line 8: proliferation of floating cells was observed at 450000 cells / ml on day 5 of culture), and further discloses step (A) and step (B) are carried out in 14 days (within the recited range of 7 to 17 days in total) (Numasawa ¶ 20, line 8: After 14 days of culture, dried algae were obtained by filtration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time for steps A and B taught by Numasawa through routine experimentation. 
Regarding claim 8, Numasawa teaches the xanthophyll produced is 100 mg/L or more (Numasawa Claim 5: The astaxanthin production method according to any one of claims 1 to 4, wherein an astaxanthin production amount per culture medium is 100 mg / L or more), but does not teach the amount produced over time in days.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Numasawa's method for culturing photosynthetic microalgae, to calculate the rate of production of xanthophyll over days. 
Regarding claim 11, Numasawa teaches light irradiation (a) is at least one light irradiation selected from light irradiation (IV) using a blue LED and a red LED as a light source, light irradiation (V) using a blue LED and a red LED alternately as a light source, and light irradiation (VI) using a blue LED as a light source, and light irradiation Numasawa ¶ 12: For light irradiation for astaxanthin production, a microalgae is used in combination with a blue light LED having a peak wavelength of 420 to 500 nm and a red light LED having a peak wavelength of 620 to 690 nm. It is necessary to irradiate both the blue light LED and the red light LED for the whole period or for a certain period during the culture period of the microalgae. In particular, it is important to irradiate in combination with blue light LED and red light LED at the time of astaxanthin production culture (cyst cell time). When irradiating both blue light LED and red light LED, astaxanthin can be produced most efficiently by irradiating simultaneously, but it is also possible to irradiate blue light LED and red light LED alternately within 24 hours. Astaxanthin can be produced efficiently. Or the irradiation method which blinks blue light LED and red light LED alternately may be used; ¶ 13: It is preferable that a plurality of LED chips are provided so that efficient irradiation can be performed. In the case where a plurality of light sources are used, it is preferable that the light sources are arranged at equal intervals from each other in order to enable as uniform light irradiation as possible).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-9 of copending Application No. 16/329,483 in view of Numasawa (WO2015151577A1). 
The copending claims do not recite the specific wavelengths of the blue light and red light recited in instant claim 1.  Numasawa teaches the wavelengths (Numasawa Claim 1: The method for producing astaxanthin comprises culturing a microalgae to produce astaxanthin in an alga body. This method for producing astaxanthin is characterized in that at least a light irradiation during an astaxanthin-producing culture period during a culturing period is performed using a blue light LED having a peak 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited in the copending claims to use the specific wavelengths taught by Numasawa (Numasawa Claim 1) in order to increase xanthophyll production.  
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657